(Slip Opinion)              OCTOBER TERM, 2009                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

  HUI ET AL. v. CASTANEDA, AS PERSONAL REPRESENTA-

     TIVE OF THE ESTATE OF CASTANEDA, ET AL. 


CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE NINTH CIRCUIT

       No. 08–1529. Argued March 2, 2010—Decided May 3, 2010
While detained by immigration authorities, Francisco Castaneda per
 sistently sought treatment for a bleeding, suppurating lesion. Al
 though a U. S. Public Health Service (PHS) physician’s assistant and
 three outside specialists repeatedly advised that Castaneda urgently
 needed a biopsy, petitioners—a PHS physician and a commissioned
 PHS officer—denied the request. After Castaneda was released from
 custody, tests confirmed that he had metastatic cancer. He then filed
 this suit, raising medical negligence claims against the United States
 under the Federal Tort Claims Act (FTCA), 28 U. S. C. §§1346, 2671–
 2680, and constitutional claims against petitioners under Bivens v.
 Six Unknown Fed. Narcotics Agents, 403 U. S. 388, 397. When Cas
 taneda died, respondents, his representative and heir, were substi
 tuted as plaintiffs. The District Court denied petitioners’ motion to
 dismiss the Bivens action, rejecting their claim of absolute immunity
 under 42 U. S. C. §233(a), which provides: “The [FTCA] remedy
 against the United States provided by [28 U. S. C. §§1346(b) and
 2672] for damage for personal injury, including death, resulting from
 the performance of medical . . . or related functions . . . by any [PHS]
 commissioned officer or employee . . . while acting within the scope of
 his office or employment, shall be exclusive of any other civil action or
 proceeding by reason of the same subject-matter against the officer or
 employee.” (Emphasis added.) The Ninth Circuit affirmed.
Held: The immunity provided by §233(a) precludes Bivens actions
 against individual PHS officers or employees for harms arising out of
 constitutional violations committed while acting within the scope of
 their office or employment. Pp. 5–13.
    (a) The Court’s inquiry begins and ends with §233(a)’s text, which
2                          HUI v. CASTANEDA

                                  Syllabus

    plainly precludes a Bivens action against petitioners by limiting re
    covery for harms arising from the conduct at issue to an FTCA action
    against the United States. The breadth of §233(a)’s words “exclusive”
    and “any” supports this reading, as does the provision’s inclusive ref
    erence to all civil proceedings arising out of “the same subject
    matter.” Because the phrase “exclusive of any other civil action” is
    easily broad enough to accommodate both known and unknown
    causes of action, the Court’s reading is not undermined by the fact
    that §233(a) preceded Bivens. The later enacted Westfall Act further
    supports this understanding of §233(a). In amending the FTCA to
    make its remedy against the United States exclusive for most claims
    against Government employees for their official conduct, the Westfall
    Act essentially duplicated §233(a)’s exclusivity language, 28 U. S. C.
    § 2679(b)(1), but provided an explicit exception for constitutional vio
    lations, §2679(b)(2). This shows that Congress did not understand
    the exclusivity provided by §2679(b)(1)—or the substantially similar
    §233(a)—to imply such an exception. Pp. 5–7.
       (b) Respondents’ arguments to the contrary do not undermine the
    Court’s conclusion. Pp. 7–12.
         (1) Respondents’ heavy reliance on Carlson v. Green, 446 U. S.
    14, is misplaced. Carlson is inapposite to the issue in this case—
    whether petitioners are immune from suit for the alleged violations—
    because the Carlson petitioners invoked no official immunity. In
    stead, the case considered the separate question whether a remedy
    was available under the Eighth Amendment for alleged violations of
    the Cruel and Unusual Punishments Clause notwithstanding that a
    federal remedy was also available under the FTCA. Pp. 7–8.
         (2) Contrary to respondents’ contention, §233(a) does not incorpo
    rate a Bivens exception through its cross-reference to §1346(b) and
    that section’s cross-reference to the FTCA, which includes the
    Westfall Act exception for constitutional claims, §2679(b)(2)(A). Be
    cause §233(a) refers only to “[t]he remedy . . . provided by sections
    1346(b) and 2672” (emphasis added), only those portions of the FTCA
    that establish its remedy are incorporated by §233(a)’s reference to
    §1346. Section 2679(b) is not such a provision. Pp. 8–10.
         (3) Respondents’ claim that the Westfall Act’s Bivens exception,
    §2679(b)(2)(A), directly preserves a Bivens action against PHS offi
    cers and employees is belied by the fact that the provision by its
    terms applies only to the specific immunity set forth in “[p]aragraph
    (1).” Moreover, if §233(a) forecloses a Bivens action against PHS per
    sonnel, respondents’ reading of §2679(b)(2)(A) would effect an implied
    repeal of the more specific §233(a). Repeals by implication are not
    favored and will not be presumed absent a clear and manifest legisla
    tive intent to repeal. Hawaii v. Office of Hawaiian Affairs, 556 U. S.
                     Cite as: 559 U. S. ____ (2010)                   3

                               Syllabus

  ___, ___. Nothing suggests that Congress intended §2679(b) to repeal
  §233(a)’s more comprehensive immunity. P. 10.
       (4) Respondents’ contention that other features of §233 show that
  §233(a) does not make the FTCA remedy exclusive of all other actions
  against PHS personnel is rejected. Neither §233(c) nor §233(f) indi
  cates that an injured party may maintain a Bivens action against an
  individual PHS officer or employee in these circumstances. Pp. 10–
  12.
546 F. 3d 682, reversed and remanded.

  SOTOMAYOR, J., delivered the opinion for a unanimous Court.
                        Cite as: 559 U. S. ____ (2010)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 08–1529
                                   _________________


    ESTHER HUI, ET AL., PETITIONERS v. YANIRA 

     CASTANEDA, AS PERSONAL REPRESENTATIVE

         OF THE ESTATE OF FRANCISCO 

               CASTANEDA, ET AL. 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE NINTH CIRCUIT

                                  [May 3, 2010]


   JUSTICE SOTOMAYOR delivered the opinion of the Court.
   This case presents the question whether 42 U. S. C.
§233(a), as added, 84 Stat. 1870, precludes an action
under Bivens v. Six Unknown Fed. Narcotics Agents, 403
U. S. 388 (1971), against U. S. Public Health Service
(PHS) personnel for constitutional violations arising out of
their official duties. When federal employees are sued for
damages for harms caused in the course of their employ
ment, the Federal Tort Claims Act (FTCA), 28 U. S. C.
§§1346, 2671–2680, generally authorizes substitution of
the United States as the defendant. Section 233(a) makes
the FTCA remedy against the United States “exclusive of
any other civil action or proceeding” for any personal
injury caused by a PHS officer or employee performing a
medical or related function “while acting within the scope
of his office or employment.” Based on the plain language
of §233(a), we conclude that PHS officers and employees
are not personally subject to Bivens actions for harms
arising out of such conduct.
2                       HUI v. CASTANEDA 


                         Opinion of the Court 


                               I

   Francisco Castaneda was detained by U. S. Immigration
and Customs Enforcement (ICE) at the San Diego Correc
tional Facility (SDCF) beginning in March 2006. Accord
ing to the complaint later filed in the District Court, when
Castaneda arrived at SDCF he had on his penis an irregu
lar, raised lesion that measured roughly two centimeters
square.1 Castaneda promptly brought his condition to the
attention of medical personnel working for the Division of
Immigration Health Services, reporting that the lesion
was growing in size and becoming more painful and that it
frequently bled and emitted a discharge. Petitioner Dr.
Esther Hui, a civilian PHS employee, was the physician
responsible for Castaneda’s medical care during his deten
tion at SDCF. Petitioner Commander Stephen Gonsalves,
a commissioned PHS officer, was a Health Services Ad
ministrator at SDCF during the relevant period.
   Between March 2006 and January 2007, Castaneda
persistently sought treatment for his condition. As his
disease progressed, the lesion became increasingly painful
and interfered with his urination, defecation, and sleep.
In December 2006, Castaneda additionally reported a
lump in his groin. A PHS physician’s assistant and three
outside specialists repeatedly advised that Castaneda
needed a biopsy to ascertain whether he had cancer.
Petitioners denied requests for a biopsy and other recom
mended procedures as “elective.” App. 244, 249–251.
Instead, Castaneda was treated with ibuprofen and anti
biotics and was given an additional ration of boxer shorts.
   After a fourth specialist recommended a biopsy in Janu
ary 2007, the procedure was finally authorized. Instead of
providing treatment, however, ICE released Castaneda
——————
  1 Because this case comes to us on petitioners’ motion to dismiss, we

assume the truth of respondents’ factual allegations. See Fitzgerald v.
Barnstable School Comm., 555 U. S. ___, ___ (2009) (slip op., at 1).
                     Cite as: 559 U. S. ____ (2010)                    3

                          Opinion of the Court

from custody on February 5. A week later, biopsy results
confirmed that Castaneda was suffering from penile can
cer. The next day, Castaneda had his penis amputated,
and he began chemotherapy after tests confirmed that the
cancer had metastasized to his groin. The treatment was
unsuccessful, and Castaneda died in February 2008.
   Three months before his death, Castaneda filed suit
against petitioners in the United States District Court for
the Central District of California. As relevant, Castaneda
raised medical negligence claims against the United
States under the FTCA and Bivens claims against peti
tioners for deliberate indifference to his serious medical
needs in violation of his Fifth, Eighth, and Fourteenth
Amendment rights.2 After Castaneda’s death, respon
dents—Castaneda’s sister, Yanira Castaneda, and his
daughter, Vanessa Castaneda (by and through her
mother, Lucia Pelayo)—amended the complaint to substi
tute themselves as plaintiffs. Yanira and Vanessa Casta
neda are respectively the representative of and heir to
Castaneda’s estate.
   Petitioners moved to dismiss the claims against them,
contending that §233(a) gives them absolute immunity
from Bivens actions by making a suit against the United
States under the FTCA the exclusive remedy for harms
caused by PHS personnel in the course of their medical or
related duties. The District Court denied the motion,
concluding that §233(a)’s text and history evidence a
congressional intent to preserve Bivens actions. Casta
——————
  2 InBivens v. Six Unknown Fed. Narcotics Agents, 403 U. S. 388, 397
(1971), this Court recognized an implied cause of action for damages
against federal officers alleged to have violated the petitioner’s Fourth
Amendment rights. We subsequently found such a remedy available
for violations of an individual’s rights under the Cruel and Unusual
Punishments Clause of the Eighth Amendment and the Due Process
Clause. See Carlson v. Green, 446 U. S. 14, 17–19 (1980); Davis v.
Passman, 442 U. S. 228, 230 (1979).
4                        HUI v. CASTANEDA

                         Opinion of the Court

neda v. United States, 538 F. Supp. 2d 1279, 1288–1295
(2008). Petitioners filed an interlocutory appeal.3
  The Court of Appeals for the Ninth Circuit affirmed the
District Court’s judgment that §233(a) does not preclude
respondents’ Bivens claims. Castaneda v. United States,
546 F. 3d 682 (2008).4 The court cited Carlson v. Green,
446 U. S. 14 (1980), for the proposition that a Bivens
remedy is unavailable only when an alternative remedy is
both expressly declared to be a substitute and can be
viewed as equally effective, or when special factors mili
tate against direct recovery. Looking to the statute’s text
and history, the court noted that §233(a) does not mention
the Constitution or recovery thereunder and found it
significant that §233 was enacted prior to this Court’s
decision in Bivens. Drawing further support for its view
from the statute’s legislative history and from subsequent
congressional enactments, the Court of Appeals concluded
that §233(a) does not expressly make the remedy under
the FTCA a substitute for relief under Bivens.
  For essentially the reasons given in Carlson, 446 U. S.,
at 20–23, the Court of Appeals also determined that the
FTCA remedy is not equally effective as a Bivens remedy.
Unlike the remedy under the FTCA, the court reasoned, a
Bivens remedy is awarded against individual defendants
and may include punitive damages. Additionally, Bivens
cases may be tried before a jury, and liability is governed
by uniform federal rules rather than the law of the State

——————
  3 Although it does not bear directly on the question presented in this

case, we note that while petitioners’ appeal was pending the Govern
ment filed a formal notice admitting liability with respect to respon
dents’ claims for medical negligence under the FTCA. App. 329.
  4 The court concluded that it had jurisdiction over the interlocutory

appeal because district court orders denying absolute immunity consti
tute “final decisions” for purposes of 28 U. S. C. §1291. See 546 F. 3d,
at 687 (citing Mitchell v. Forsyth, 472 U. S. 511, 524–527 (1985)); see
also Osborn v. Haley, 549 U. S. 225, 238–239 (2007).
                 Cite as: 559 U. S. ____ (2010)           5

                     Opinion of the Court

in which the violation occurred. After further concluding
that no special factors militate against finding a remedy
available in these circumstances, the court held that
respondents’ Bivens action could proceed.
  As the Ninth Circuit recognized, its holding conflicts
with the Second Circuit’s decision in Cuoco v. Moritsugu,
222 F. 3d 99 (2000), which construed §233(a) to foreclose
Bivens actions against PHS personnel. We granted certio
rari to resolve this conflict. 557 U. S. ___ (2009).
                             II 

                             A

  Our inquiry in this case begins and ends with the text of
§233(a). See Harris Trust and Sav. Bank v. Salomon
Smith Barney Inc., 530 U. S. 238, 254 (2000). The statute
provides in pertinent part that:
    “[t]he remedy against the United States provided by
    sections 1346(b) and 2672 of title 28 . . . for damage
    for personal injury, including death, resulting from
    the performance of medical, surgical, dental, or re
    lated functions, including the conduct of clinical stud
    ies or investigation, by any commissioned officer or
    employee of the Public Health Service while acting
    within the scope of his office or employment, shall be
    exclusive of any other civil action or proceeding by rea
    son of the same subject-matter against the officer or
    employee (or his estate) whose act or omission gave
    rise to the claim.” §233(a) (emphasis added).
Section 233(a) grants absolute immunity to PHS officers
and employees for actions arising out of the performance
of medical or related functions within the scope of their
employment by barring all actions against them for such
conduct. By its terms, §233(a) limits recovery for such
conduct to suits against the United States. The breadth of
the words “exclusive” and “any” supports this reading, as
6                       HUI v. CASTANEDA

                         Opinion of the Court

does the provision’s inclusive reference to all civil proceed
ings arising out of “the same subject-matter.” We have
previously cited §233(a) to support the contention that
“Congress follows the practice of explicitly stating when it
means to make FTCA an exclusive remedy.” Carlson, 446
U. S., at 20. The meaning of §233(a) has become no less
explicit since we last made that observation.
   Our reading of §233(a)’s text is not undermined by the
fact that the provision preceded our decision in Bivens.
Contrary to the view of the Court of Appeals, that a Bivens
remedy had not yet been recognized when §233(a) was
enacted does not support the conclusion that Congress, in
making the remedy provided by the FTCA “exclusive of
any other civil action,” did not mean what it said. Lan
guage that broad easily accommodates both known and
unknown causes of action.
   The later enacted Federal Employees Liability Reform
and Tort Compensation Act of 1988 (Westfall Act), 102
Stat. 4563, further supports this understanding of §233(a).
The Westfall Act amended the FTCA to make its remedy
against the United States the exclusive remedy for most
claims against Government employees arising out of their
official conduct.5 In providing this official immunity,
Congress used essentially the same language as it did in
§233(a), stating that the remedy against the United States
is “exclusive of any other civil action or proceeding,”
§2679(b)(1). Notably, Congress also provided an exception
for constitutional violations. Pursuant to §2679(b)(2), the
immunity granted by §2679(b)(1) “does not extend or apply
to a civil action against an employee of the Government
——————
  5 Prior to the Westfall Act amendments, the FTCA authorized substi

tution of the United States as a defendant in suits against federal
employees for harms arising out of conduct undertaken in the scope of
their employment, see 28 U. S. C. §1346(b) (1982 ed.), but it made that
remedy “exclusive” only for harms resulting from a federal employee’s
operation of a motor vehicle, §2679(b).
                  Cite as: 559 U. S. ____ (2010)            7

                      Opinion of the Court

. . . brought for a violation of the Constitution of the
United States.” §2679(b)(2)(A). The Westfall Act’s explicit
exception for Bivens claims is powerful evidence that
Congress did not understand the exclusivity provided by
§2679(b)(1)—or the substantially similar §233(a)—to
imply such an exception. Given Congress’ awareness of
pre-existing immunity provisions like §233 when it en
acted the Westfall Act, see United States v. Smith, 499
U. S. 160, 173 (1991), it is telling that Congress declined to
enact a similar exception to the immunity provided by
§233(a).
                             B
   In advocating a contrary reading of §233(a), respondents
rely heavily on our opinion in Carlson, as did the Court of
Appeals. Carlson, however, is inapposite to the issue in
this case. There are two separate inquiries involved in
determining whether a Bivens action may proceed against
a federal agent: whether the agent is amenable to suit,
and whether a damages remedy is available for a particu
lar constitutional violation absent authorization by Con
gress. See United States v. Stanley, 483 U. S. 669, 684
(1987) (“[T]he availability of a damages action under the
Constitution for particular injuries . . . is a question logi
cally distinct from immunity to such an action on the part
of particular defendants”). Even in circumstances in
which a Bivens remedy is generally available, an action
under Bivens will be defeated if the defendant is immune
from suit. See, e.g., 403 U. S., at 397–398 (remanding for
determination of respondents’ immunity after implying a
cause of action under the Fourth Amendment).
   Because petitioners in Carlson invoked no official im
munity, the Court did not address that question. Instead,
it considered whether a remedy was available under the
Eighth Amendment for alleged violations of the Cruel and
Unusual Punishments Clause notwithstanding that a
8                          HUI v. CASTANEDA

                           Opinion of the Court

federal remedy was also available under the FTCA. 446
U. S., at 16–17. Many of our subsequent Bivens decisions
likewise addressed only the existence of an implied cause
of action for an alleged constitutional violation. See, e.g.,
Wilkie v. Robbins, 551 U. S. 537, 549 (2007) (declining “to
devise a new Bivens damages action for retaliating against
the exercise of ownership rights”); Bush v. Lucas, 462
U. S. 367, 368 (1983) (declining to “authorize a new non
statutory damages remedy for federal employees whose
First Amendment rights are violated by their superiors”).
   This case presents the separate question whether peti
tioners are immune from suit for the alleged violations.
To determine a defendant’s amenability to suit, we con
sider whether he or she may claim the benefits of official
immunity for the alleged misconduct. Because petitioners
invoke only the immunity provided by §233(a), the ques
tion in this case is answered solely by reference to whether
that provision gives petitioners the immunity they claim.6
   As noted, the text of §233(a) plainly indicates that it
precludes a Bivens action against petitioners for the harm
alleged in this case. Respondents offer three arguments in
support of their claim that it does not. None persuades us
that §233(a) means something other than what it says.
   Respondents first contend that §233(a) incorporates the
entirety of the FTCA, as amended by the Westfall Act,
through its reference to §1346(b).7 Section 1346(b) in turn
refers to “the provisions of chapter 171,” which constitute
——————
   6 We express no opinion as to whether a Bivens remedy is otherwise

available in these circumstances, as the question is not presented in
this case.
   7 Section 1346(b) provides in pertinent part that, “[s]ubject to the

provisions of chapter 171 of [Title 28], the district courts . . . shall have
exclusive jurisdiction of civil actions on claims against the United
States, for money damages . . . for injury or loss of property, or personal
injury or death caused by the negligent or wrongful act or omission of
any employee of the Government while acting within the scope of his
office or employment.”
                    Cite as: 559 U. S. ____ (2010)                  9

                        Opinion of the Court

the FTCA, including the Westfall Act’s exception for
claims “brought for a violation of the Constitution of the
United States,” §2679(b)(2)(A). Through this series of
cross-references, respondents would read that exception
for Bivens actions into §233(a).
  Section 233(a) is not susceptible of this reading. As
petitioners observe, that provision refers only to “[t]he
remedy against the United States provided by sections
1346(b) and 2672.” §233(a) (emphasis added). Thus, only
those portions of chapter 171 that establish the FTCA
remedy are incorporated by §233(a)’s reference to §1346.
Section 2679(b) is not such a provision. Section 233(a)’s
reference to §26728—which is codified in chapter 171—also
belies respondents’ theory.      If §233(a)’s reference to
§1346(b) served to incorporate all the provisions of chapter
171, the separate reference to §2672 would be superfluous.
  Respondents next argue that the Westfall Act’s Bivens
exception, §2679(b)(2)(A), directly preserves a Bivens
action against PHS officers and employees.             That
§2679(b)(2)(A) by its terms applies only to the specific
immunity set forth in “[p]aragraph (1)” belies respondents’
claim. Moreover, if §233(a) forecloses a Bivens action
against PHS personnel, respondents’ reading of
§2679(b)(2)(A) would effect an implied repeal of that more
specific provision. Although we noted in Smith that
§2679(b) applies to all federal employees, see 499 U. S., at
173, we had no occasion to consider whether the Bivens

——————
  8 Section 2672 authorizes agency heads and their designees to “con

sider, ascertain, adjust, determine, compromise, and settle any claim
for money damages against the United States for injury or loss of
property or personal injury or death caused by the negligent or wrong
ful act or omission of any employee of the agency while acting within
the scope of his office or employment, under circumstances where the
United States, if a private person, would be liable to the claimant in
accordance with the law of the place where the act or omission oc
curred.”
10                       HUI v. CASTANEDA

                          Opinion of the Court

exception in §2679(b)(2)(A) impliedly repealed pre-existing
immunity provisions to the extent of any inconsistency.
“As we have emphasized, repeals by implication are not
favored and will not be presumed unless the intention of
the legislature to repeal is clear and manifest.” Hawaii v.
Office of Hawaiian Affairs, 556 U. S. ___, ___–___ (2009)
(slip op., at 10–11) (internal quotation marks and altera
tion omitted). Respondents have pointed to nothing in
§2679(b)’s text or drafting history that suggests that Con
gress intended to repeal the more comprehensive immu
nity provided by §233(a).
   Finally, respondents contend that other features of §233
show that subsection (a) does not make the remedy under
the FTCA exclusive of all other actions against PHS per
sonnel. Respondents first note §233’s lack of a procedure
for “scope certification” in federal-court actions. Under the
FTCA, “certification by the Attorney General that the
defendant employee was acting within the scope of his
office or employment at the time of the incident out of
which the claim arose” transforms an action against an
individual federal employee into one against the United
States. §2679(d)(1). Because §233 does not provide a
similar mechanism for scope certification in federal-court
actions,9 respondents contend that PHS defendants seek
ing to invoke the immunity provided by §233(a) must rely
on the FTCA’s scope certification procedure, set forth in
§2679(d). Section 2679(d), respondents note, is in turn
subject to the “limitations and exceptions” applicable to
actions under the FTCA—including the exception for
Bivens actions provided by §2679(b)(2). See §2679(d)(4).
——————
  9 Section 233(c) includes such a provision for state-court actions, au

thorizing removal to federal court “[u]pon a certification by the Attor
ney General that the defendant was acting in the scope of his employ
ment at the time of the incident out of which the suit arose,” but unlike
§2679(d) it does not prescribe a particular mechanism for substituting
the United States in federal-court actions.
                 Cite as: 559 U. S. ____ (2010)          11

                     Opinion of the Court

   We agree with petitioners that there is no reason to
think that scope certification by the Attorney General is a
prerequisite to immunity under §233(a). To be sure, that
immunity is contingent upon the alleged misconduct
having occurred in the course of the PHS defendant’s
duties, but a defendant may make that proof pursuant to
the ordinary rules of evidence and procedure. As petition
ers observe, proof of scope is in most §233(a) cases estab
lished by a declaration affirming that the defendant was a
PHS official during the relevant time period. See Reply
Brief for Petitioner Hui 6–7, and n. 1. Thus, while scope
certification may provide a convenient mechanism for
establishing that the alleged misconduct occurred within
the scope of the employee’s duties, the procedure author
ized by §2679(d) is not necessary to effect substitution of
the United States. Finally, that the FTCA’s scope certifi
cation procedure was enacted almost two decades after
§233(a) confirms that Congress did not intend to make
that procedure the exclusive means for PHS personnel to
invoke the official immunity provided by §233(a).
   Respondents’ argument based on §233(f) is similarly
unavailing. That subsection authorizes the Secretary of
Health and Human Services to “hold harmless or provide
liability insurance” for a PHS officer or employee for per
sonal injuries caused by conduct occurring “within the
scope of his office or employment . . . if such employee is
assigned to a foreign country . . . and if the circumstances
are such as are likely to preclude the remedies of third
persons against the United States described in section
2679(b).”    Noting that the FTCA precludes recovery
against the United States for “[a]ny claim arising in a
foreign country,” §2680(k), respondents urge that §233(f)’s
authorization of insurance or indemnification in those
circumstances anticipates that an injured party without a
12                       HUI v. CASTANEDA

                         Opinion of the Court

remedy under the FTCA may sue a PHS official directly.10
Accordingly, respondents contend, §233(a) cannot be read
to make the remedy under the FTCA truly exclusive.
Even if that reading of §233(f) were correct, it would not
benefit respondents because an FTCA remedy is unques
tionably available for the misconduct alleged in this case.
   For the foregoing reasons, respondents’ arguments do
not undermine our conclusion that the immunity provided
by §233(a) precludes Bivens actions against individual
PHS officers or employees for harms arising out of conduct
described in that section.
                         *    *      *
  In construing §233(a) in petitioners’ favor, we are mind
ful of the confines of our judicial role. Respondents’ amici
caution that providing special immunity for PHS person
nel is contrary to the public interest.11 Respondents like
wise contend that allowing Bivens claims against PHS
personnel is necessary to ensure an adequate standard of
care in federal detention facilities, and they further urge
that permitting such actions would not endanger PHS’
institutional interests as it would simply place PHS per
sonnel in the same position as other federal employees
who perform similar functions. See Brief for Respondents
52–55, 60–61. We are required, however, to read the
statute according to its text. Because §233(a) plainly
——————
  10 As  respondents note, the Westfall Act substantially limited the
effect of §233(f). See Brief for Respondents 32 (citing United States v.
Smith, 499 U. S. 160, 166–167 (1991)). But because the Act does not
weaken any inference about the meaning of §233(a) that might be
drawn from §233(f), the changes effected by the Act are not relevant to
the instant inquiry.
   11 See Brief for American Civil Liberties Union as Amicus Curiae 25–

28; Brief for National Experts on Health Services for Detained Persons
as Amici Curiae 17–24; Brief for National Immigrant Justice Center as
Amicus Curiae 20–21; Brief for Rep. John Conyers, Jr., et al. as Amici
Curiae 25–31.
                 Cite as: 559 U. S. ____ (2010)           13

                     Opinion of the Court

precludes a Bivens action against petitioners for the
harms alleged in this case, we reverse the judgment of the
Ninth Circuit and remand the case for further proceedings
consistent with this opinion.
                                            It is so ordered.